EGAN, District Judge.
In this case plaintiff filed his complaint on October 5, 1959 against “U. S. of America Post Office and Richard Oliver Brown” and alleged that on March 1, 1957, while plaintiff was driving his automobile east on Lebanon Avenue in Philadelphia, Pennsylvania, it was struck and damaged by a Post Office Department truck which was being negligently operated by a postal employee then engaged in the performance of his duties. No personal injuries were alleged and the amount of property damage was stated to be $561.34. The Government moves to dismiss.
Aside from the fact that the action was not timely filed, the motion to dismiss against U. S. of America Post Office must be sustained on the authority of Lomax v. United States, D.C.Pa.1957, 155 F.Supp. 354 and Jacobsen v. United States, D.C.Pa.1958, 160 F.Supp. 491. The law recognizes no such entity.
The action against the defendant, Brown, will be dismissed by the Court, sua, sponte, for a lack of showing of jurisdiction. There is a failure to allege diversity of citizenship and that the suit meets the statutory amount as to Brown.
Order
And now, this 31st day of December, 1959, it is ordered as follows:
(1) The motion of the United States of America to dismiss the claim of Joseph Walder is granted and the complaint is dismissed as to it;
(2) On the Court’s own motion, in which Government counsel joins, the complaint of Joseph Walder against Richard Oliver Brown is dismissed for want of jurisdiction.